—In an action, inter alia, to recover damages for conversion and breach of fiduciary duty, the defendants Lynn L. Baronti and Rende and Baronti appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered December 18, 1998, as granted the plaintiffs motion for summary judgment on the issue of liability on the first, second, and third causes of action and denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
There is no question of fact as to whether the conduct of the defendant Kristina M. Rende was within the ordinary course of the law firm’s business (see, Partnership Law §§ 24, 25; Clients’ Sec. Fund v Grandeau, 72 NY2d 62). Therefore, the Supreme Court properly granted summary judgment in favor of the plaintiff and denied the appellants’ cross motion for summary judgment dismissing the complaint insofar as asserted against them. O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.